                  Case 20-12737-KBO               Doc 32       Filed 11/02/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-12737 (KBO)
TRUST, et al.,1                                                 :
                                                                : (Joint Administration Requested)
         Debtors.                                               :
--------------------------------------------------------------- x
    NOTICE OF FILING OF BANKRUPTCY PETITIONS AND RELATED PLEADINGS
              AND NOTICE OF HEARING ON FIRST DAY MOTIONS
            SCHEDULED FOR NOVEMBER 3, 2020 AT 11:00 A.M. (EST)

    This hearing will be held telephonically via CourtCall and, in certain circumstances, by video
     via Zoom. All parties wishing to appear must do so telephonically by contacting CourtCall,
    LLC at 866-582-6878. Only those parties that will be addressing the Court should appear via
                           Zoom in addition to their CourtCall registration.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL
       BE MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

        Topic: Pennsylvania Real Estate Investment Trust, et al., Case No. 20-12737 (KBO)
         Time: November 3, 2020 at 11:00 a.m. (Eastern Standard Time) (US and Canada)

              Join ZoomGov Meeting: https://debuscourts.zoomgov.com/j/1618285560

                               Meeting ID: 161 828 5560; Passcode: 197290

         PLEASE TAKE NOTICE that, on November 1, 2020, Pennsylvania Real Estate

Investment Trust and certain of its affiliates as debtors and debtors in possession (collectively, the

“Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code,

as set forth below:




1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.



EAST\177032020
                   Case 20-12737-KBO                 Doc 32       Filed 11/02/20   Page 2 of 7




     A.       Voluntary Petitions

          An alphabetical list of each Debtor and its respective case number is attached hereto as

Schedule 1.2

          PLEASE TAKE FURTHER NOTICE that, in addition to the filing of their voluntary

petitions, the Debtors filed the following first day motions and related pleadings (collectively, the

“First Day Motions”):

     B.       First Day Pleadings3

1.        Motion of the Debtors for Entry of an Order Directing Joint Administration of Their
          Chapter 11 Cases [D.I. 2];

2.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
          (A) to File a Consolidated List of Creditors in Lieu of Submitting a Separate Mailing
          Matrix for Each Debtor and (B) to File a Consolidated List of the Debtors’ Thirty Largest
          Unsecured Creditors, and (II) Limiting the Requirement as to Certain Equity Security
          Holdings Disclosures [D.I. 3];

3.        Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing Agent
          [D.I. 4];

4.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors’
          Proposed Form of Adequate Assurance of Payment to Utility Companies, (II) Establishing
          Procedures for Resolving Objections by Utility Companies, (III) Prohibiting Utility
          Companies From Altering, Refusing, or Discontinuing Service and (IV) Granting Related
          Relief [D.I. 5];

5.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
          Pay Certain Prepetition Taxes and (II) Granting Related Relief [D.I. 6];

6.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
          Pay Certain Prepetition Claims of Trade Creditors and (II) Granting Related Relief [D.I. 7];

7.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
          Continue Their Insurance Policies and Pay Prepetition Obligations in Respect Thereof and
          (II) Granting Related Relief [D.I. 8];

8.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
          Continue Performing Under Prepetition Hedging and Trading Agreements and Honor

2
          All petitions are filed at D.I. 1 in the respective cases.
3
          Docket references refer to the Docket of Case No. 20-12737.


EAST\177032020                                                2
                 Case 20-12737-KBO      Doc 32      Filed 11/02/20   Page 3 of 7




       Obligations Related Thereto, and (II) Confirming Non-Waiver of Prepetition Swap
       Participants’ Safe Harbor Rights [D.I. 9];

9.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Continued
       Use of the Debtors’ Cash Management System, (II) Authorizing Continued Intercompany
       Transfers Among Debtor and Non-Debtor Affiliates and (II) Granting Related Relief
       [D.I. 10];

10.    Motion of the Debtors for Approval of Interim and Final Agreed Orders (I) Authorizing
       the Debtors’ Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying
       the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
       [D.I. 11]; and

11.    Motion of the Debtors for Entry of an Order (I) Scheduling the Combined Hearing on
       Adequacy of the Disclosure Statement and Confirmation of the Prepackaged Plan, (II)
       Establishing Deadlines to Object to the Disclosure Statement and Prepackaged Plan, (III)
       Approving the Prepetition Solicitation Procedures, (IV) Approving the Form and Manner
       of the Combined Hearing Notices, (V) Approving Notice and Objection Procedures for the
       Assumption of Executory Contracts and Unexpired Leases, (VI) Waiving the Requirement
       of Filing Schedules and Statements of Financial Affairs and Rule 2015.3 Reports and (VII)
       Granting Related Relief [D.I. 12].

         PLEASE TAKE FURTHER NOTICE that, in addition to the filing of their voluntary

petitions and First Day Motions, the Debtors have filed:

12.    Motion of the Debtors for Entry of an Order Extending the Automatic Stay to Certain Non-
       Debtor Affiliates to the Extent Necessary to Preserve the Debtors’ Reorganization Efforts
       [D.I. 13];

13.    Declaration of Mario C. Ventresca, Jr. in Support of First Day Pleadings [D.I. 14];

14.    Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate
       Investment Trust and Certain of its Direct and Indirect Subsidiaries [D.I. 15]; and

15.    Disclosure Statement Relating to the Joint Prepackaged Chapter 11 Plan of Reorganization
       of Pennsylvania Real Estate Investment Trust and Certain of its Direct and Indirect
       Subsidiaries [D.I. 17].

         PLEASE TAKE FURTHER NOTICE that a video and telephonic hearing (the “First

Day Hearing”) with respect to the First Day Motions is scheduled for November 3, 2020 at 11:00

a.m. (Eastern Standard Time) before the Honorable Karen B. Owens at the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom #3,

Wilmington, Delaware 19801.


EAST\177032020                                  3
                 Case 20-12737-KBO      Doc 32      Filed 11/02/20   Page 4 of 7




       PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day

Motions may be made at the First Day Hearing.

         PLEASE TAKE FURTHER NOTICE that parties interested in obtaining copies of the

First Day Motions, and/or any other document filed in the above-captioned cases may do so by:

(i) accessing the Court’s website at https://www.deb.uscourts.gov (note that a PACER password

is needed to access documents on the Court’s website); (ii) contacting the Office of the Clerk of

the Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801; (iii) accessing the

website maintained by Prime Clerk, the Debtors’ proposed noticing agent, available at:

http://cases.primeclerk.com/PREIT (which is free of charge); or (iv) contacting proposed counsel

for the Debtors using the contact information below.

                         [Remainder of Page Intentionally Left Blank]




EAST\177032020                                  4
                  Case 20-12737-KBO   Doc 32    Filed 11/02/20   Page 5 of 7




Dated: November 2, 2020
       Wilmington, Delaware
                                  Respectfully submitted,

                                  DLA PIPER LLP (US)

                                   /s/ R. Craig Martin
                                  R. Craig Martin (DE 5032)
                                  Stuart M. Brown (DE 4050)
                                  Aaron S. Applebaum (DE 5587)
                                  1201 North Market Street, Suite 2100
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 468-5655
                                  Facsimile: (302) 778-7834
                                  Email: craig.martin@us.dlapiper.com
                                          stuart.brown@us.dlapiper.com
                                          aaron.applebaum@us.dlapiper.com

                                  – and –

                                  Richard A. Chesley (pro hac vice pending)
                                  Daniel M. Simon (pro hac vice pending)
                                  Oksana Koltko Rosaluk (pro hac vice pending)
                                  David E. Avraham (pro hac vice pending)
                                  Tara Nair (pro hac vice pending)
                                  444 West Lake Street, Suite 900
                                  Chicago, Illinois 60606
                                  Telephone: (312) 368-4000
                                  Facsimile: (312) 236-7516
                                  Email: richard.chesley@us.dlapiper.com
                                         daniel.simon@us.dlapiper.com
                                         oksana.koltkorosaluk@us.dlapiper.com
                                         david.avraham@us.dlapiper.com
                                         tara.nair@us.dlapiper.com

                                  Proposed Counsel to the Debtors




 EAST\177032020                             5
                 Case 20-12737-KBO    Doc 32    Filed 11/02/20    Page 6 of 7




                                          Schedule 1
                                (Alphabetical List of Debtors)
                          Debtor Name                         Case No.          EIN
    1      Bala Cynwyd Associates, LP                         20-12761          8913
    2      Moorestown Mall LLC                                20-12791          8051
    3      Pennsylvania Real Estate Investment Trust          20-12737          6339
    4      Plymouth Ground Associates LLC                     20-12769          N/A
    5      Plymouth Ground Associates, LP                     20-12771          N/A
    6      PR AEKI Plymouth LLC                               20-12775          N/A
    7      PR AEKI Plymouth, LP                               20-12777          N/A
    8      PR BVM LLC                                         20-12796          N/A
    9      PR Capital City Limited Partnership                20-12776          7775
   10      PR Capital City LLC                                20-12774          4283
   11      PR CC I LLC                                        20-12778          3669
   12      PR CC II LLC                                       20-12772          N/A
   13      PR CC Limited Partnership                          20-12781          4179
   14      PR Cherry Hill Office GP, LLC                      20-12759          N/A
   15      PR Cumberland Outparcel LLC                        20-12744          N/A
   16      PR Exton Limited Partnership                       20-12762          2620
   17      PR Exton LLC                                       20-12756          N/A
   18      PR Exton Outparcel GP, LLC                         20-12755          N/A
   19      PR Exton Outparcel Holdings, LP                    20-12758          N/A
   20      PR Exton Outparcel Limited Partnership             20-12760          N/A
   21      PR Exton Square Property L.P.                      20-12773          7997
   22      PR Fin Delaware LLC                                20-12739          N/A
   23      PR Financing I LLC                                 20-12757          7844
   24      PR Financing II LLC                                20-12754          N/A
   25      PR Financing Limited Partnership                   20-12770          4892
   26      PR Gainesville Limited Partnership                 20-12749          N/A
   27      PR Gainesville LLC                                 20-12779          N/A
   28      PR GV LLC                                          20-12742          N/A
   29      PR GV LP                                           20-12747          N/A
   30      PR Hyattsville LLC                                 20-12784          3110
   31      PR Jacksonville Limited Partnership                20-12768          N/A
   32      PR Jacksonville LLC                                20-12765          4726
   33      PR JK LLC                                          20-12763          N/A
   34      PR Magnolia LLC                                    20-12753          5017
   35      PR Monroe Old Trail Holdings, L.P.                 20-12803          N/A
   36      PR Monroe Old Trail Holdings, LLC                  20-12802          N/A
   37      PR Monroe Old Trail Limited Partnership            20-12801          N/A
   38      PR Monroe Old Trail, LLC                           20-12800          N/A
   39      PR Moorestown Anchor-L&T, LLC                      20-12743          N/A
   40      PR Moorestown Anchor-M LLC                         20-12792          N/A
   41      PR Moorestown Limited Partnership                  20-12790          7661



EAST\177032020
                 Case 20-12737-KBO   Doc 32     Filed 11/02/20   Page 7 of 7




                          Debtor Name                      Case No.            EIN
   42      PR Moorestown LLC                               20-12786            N/A
   43      PR Plymouth Anchor-M, L.P.                      20-12787            N/A
   44      PR Plymouth Anchor-M, LLC                       20-12785            N/A
   45      PR Plymouth Meeting Associates PC LP            20-12795            N/A
   46      PR Plymouth Meeting Limited Partnership         20-12783            8280
   47      PR Plymouth Meeting LLC                         20-12780            N/A
   48      PR PM PC Associates LLC                         20-12793            N/A
   49      PR PM PC Associates LP                          20-12794            N/A
   50      PR Prince George's Plaza LLC                    20-12782            6377
   51      PR Springfield Town Center LLC                  20-12741            9679
   52      PR Sunrise Outparcel 2, LLC                     20-12799            4373
   53      PR Swedes Square LLC                            20-12750            N/A
   54      PR TP LLC                                       20-12746            N/A
   55      PR TP LP                                        20-12751            N/A
   56      PR Valley Anchor-M Limited Partnership          20-12789            N/A
   57      PR Valley Anchor-M, LLC                         20-12788            N/A
   58      PR Valley Anchor-S, LLC                         20-12748            N/A
   59      PR Valley Limited Partnership                   20-12766            5123
   60      PR Valley LLC                                   20-12764            4705
   61      PR Valley Solar LLC                             20-12797            N/A
   62      PR Valley View Anchor-M, LLC                    20-12804            N/A
   63      PR Valley View Anchor-M, LP                     20-12752            N/A
   64      PR Valley View OP-DSG/CEC, LLC                  20-12740            5063
   65      PR Woodland Anchor-S, LLC                       20-12745            N/A
   66      PREIT Associates, L.P.                          20-12736            5032
   67      PREIT-RUBIN OP, Inc.                            20-12798            4799
   68      PREIT-RUBIN, Inc.                               20-12738            4920
   69      XGP LLC                                         20-12767            N/A




EAST\177032020                              2
